Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 4/8/2022.  Claims 3 and 8 have been canceled.  Claims 1 and 6 have been amended.  Claims 6, 7, 9 and 10 are withdrawn.    

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the disclosure in Hepp et al. (US 2009/0212090) has nothing to do with articulated robots and that any disclosure of a robot would have been obvious to use with an ultrasonic welder because it is solely disclosed as being used with a laser welder.  Examiner respectfully disagrees.  Firstly, Examiner notes articulated robots are standard and well-known in all industries to enable controlled movement and it is clear from the figures and descriptions that the “welding robot” in Hepp et al. is such a standard articulated robot to move the welder into required positions for welding.  Secondly, Hepp et al. discloses the welding robots, i.e. articulated robots, are utilized to move the heating-elements into the desired positions on the tool holder for welding (See page 1, paragraph [0016]).  Hepp et al. further discloses the “heating-element” may be ultrasonic welders (See page 1, paragraph [0004]).  Although it may be true the main embodiment discloses a laser as the heating element, it appears clear any heating-element used, one of which is explicitly taught to be an ultrasonic welder, should be incorporated onto the articulated robot so that the welder can be moved to positions that require welding.  At the very least, this is obvious for this reason since it certainly would have been obvious to attach any type of welder to a welding robot for the same reasons disclosed in Hepp et al. for the laser welder, i.e. to move the welder into desired positions for welder on the work tables.  Applicant’s argument that robots would only be used for the laser and not ultrasonic welding does not makes sense because it is unclear how an ultrasonic welder could be moved for welding without such a robot and there is no apparent reason why ultrasonic welders could not be moved into welding positions by articulated robots since they can essentially move anything.  It is noted Applicant does not discuss any special challenge of mounting ultrasonic welders on robots and if fact recites little about the structural specifics of doing so, thus indicating the procedure is standard.
Applicant argues that because Hepp et al. and Ward (US 5,184,439) are directed welding different materials, there is no motivation to utilize their teachings together.  However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are related to welding materials on surfaces and it would have been apparent that excess heat in welding systems is always undesirable regardless of material since melting/softening is never useful outside the weld line, and there is no reason to think excess heat during welding is only a problem during metal welding since the essential process of welding is similar regardless of material (in that it involves melting of the material to be welded in the area of the weld).  Ward indicates excess heat during welding may compromise welding quality and strength (See col. 6, lines 13-17).  This is presumably because the spreading of heat beyond the weld area may compromise precision of the weld and prevent the required focused heat solely to the area to be welded.  This problem would have predictably been just as relevant for thermoplastic as for metals since a thermoplastic weld also only requires heat in the area to be welded.  Further, it is well-known ultrasonic welders can weld both metals and plastics (See, for example, Welter, 4,749,437, Abstract) and although Hepp et al. explicitly mentions thermoplastic parts, there is no need that the welding system therein need be so limited on the materials to be welded and it would have been advantageous to alter or expand the use of the system such that it is not only limited to thermoplastics, but could also weld metals if desired, or thermoplastic to metals, because any broader applicability of a device is useful.
Applicant further argues the temperature-controlled system of Ward would have been extremely difficult to incorporate into Hepp et al.  It is noted that those skilled in the art, having been taught the desirability of a certain modification (in this case a temperature-controlled welding surface), would recognize that other modifications were needed to accommodate the modification, and that one skilled in the art would be expected to have sufficient basic knowledge to construct such means, the structure of which appears to be simple.  In re Bode et al., 193 USPQ 12 (CCPA 1977). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Here, temperature detection and cooling of a welding surface during welding is taught as being useful to dissipate excess heat that may build up during welding and cause undesirable heating of the materials being welded. It is clear the manner of cooling the welding surface doesn’t matter and the advantage is achieved by detecting heat in the welding surface an implementing cooling when necessary to avoid excess heat that could disrupt the quality of a weld. Examiner submits various cooling systems are well-known and it is known in the prior art that cooling fluid can be incorporated into rotatable devices by routing the fluid through the axis of rotation. It would have been within the skill of a person having ordinary skill in the art at the time of invention to implement temperature adjustment to the welding surfaces of the table in Hepp et al. even if the exact mechanism is not identical to Ward or if minor modifications in the system of Hepp et al. are required (e.g. it may have been easier to use cooled gas as an internal cooling fluid as opposed to water to avoid leaks; or to cool the exterior rather than interior of the welding surface such as with externally blown gas or sprayed water rather than internal cooling; or to implement an internal fan system within the table).  Regardless, the ability to implement cooling of a welding surface, including the work tables in Hepp et al., was certainly within the abilities of those having ordinary skill in the art at the time of invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepp et al. (US 2009/0212090) in view of Ward (US 5,184,439).
Regarding Claims 1-2, 4 and 5, Hepp et al. teach a bonding system (See Abstract) comprising:
a supporting jig [4] having a mounting surface forming to include a plurality of bonding supporting surfaces [6],[7] with an operating device [3] that operates the supporting jig [4] (See Fig. 2 and page 1, paragraphs [0016]-[0019], wherein support table [4], i.e. supporting jig [4], is rotated by base [3] and includes two rotatable mounts [5], each with tool supports [6],[7] upon which material is welded, such as thermoplastic parts; and note the base or the framework that causes the movement of table [4] is reasonably described as an operating device that operates it by rotating it into proper position);
a bonding device that sandwiches and welds the bonding substrates between the bonding device and mounting surface (See page 1, paragraph [0004], wherein the welding device is described in Hepp et al. is described as being suitable as a ultrasonic welder, which must weld by sandwiching the welded materials between the welding and the surface they are held, i.e. the mounting surface of the tool supports [6],[7]);
an articulated robot to which the bonding device is attached and a controller which controls the robot and bonding device to weld on the tool supports [6],[7], i.e. the bonding supporting surfaces (See page 2, paragraph [0019], wherein robots [2], which are clearly shown to be articulated, i.e. jointed, robots in Fig. 1, control the positioning and function of the welder to weld on supports [6],[7] according to a central controller; note although a laser welder is described, it is clear, as stated above, the welder is not limited and may be other welders such as an ultrasonic welder, as is made explicit; at least very least using such a robot [2], which is shown to be an articulated robot, would have been obvious for an ultrasonic welder to achieve the same purpose as with a laser welder, i.e. to move the welder to desired locations for welding).
Hepp et al. is silent as to a temperature adjustment device associated with the surfaces on which welding occurs.  However, it is known to control the temperature of surfaces on which welding occurs in order to exert greater control over the welding process for more precise welding and enable ideal conditions for welding various materials for better weld quality (See, for example, Ward, col. 6, lines 13-26, teaching a temperature adjustment device to control the temperature of a welding table to improve weld quality and strength and prevent undesirable effects of temperature such as warping).  Thus, Examiner submits it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate a temperature adjustment device into any surface upon which welding takes place, such as in Hepp et al., because doing so would have predictably allowed greater control over the welding process by preventing the accumulation of heat outside the welding area, thus predictably improving weld quality and strength and potentially enabling the welder to perform better welds for more materials, thus expanding its usefulness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746